     Case 3:19-cv-00006-HTW-LRA Document 45 Filed 10/23/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION


OSCAR STILLEY                                                            PLAINTIFF

v.                                                 CASE NO. 3:19cv6‐HTW‐LRA

WARDEN RIVERS, ET AL.                                             DEFENDANTS




       DEFENDANTS’ REPLY TO PLAINTIFF’S OBJECTION TO THE
               REPORT AND RECOMMENDATION OF
             THE UNITED STATES MAGISTRATE JUDGE




      Defendants Warden Christopher Rivers, Director J. F. Caraway, Director

J. A. Keller, Federal Bureau of Prisons, the United States of America,

U.S. Attorney General William Barr, former complex warden David Paul, and

Director Kathleen Hawk Sawyer submit this reply in opposition to Plaintiff’s

objection to the report and recommendation of the U.S. magistrate judge.

See Dkt. No. 44.

                                  I. DISCUSSION

      Plaintiff Oscar Stilley, filed a lengthy complaint with numerous claims

against Defendants. See Dkt. No. 1. The United States of America moved to



                                      ‐ 1 of 4 ‐
      Case 3:19-cv-00006-HTW-LRA Document 45 Filed 10/23/20 Page 2 of 5




dismiss the FTCA claim against it because Plaintiff never filed an administrative

tort claim based on the negligence alleged in his complaint. See Dkt. Nos. 25

(motion); 26 (brief in support). All defendants moved to dismiss the remaining

claims because Plaintiff did not exhaust all levels of administrative review for

any of his non‐FTCA claims. See Dkt. Nos. 27 (motion); 28 (brief in support).

       In its report and recommendation (R&R), the magistrate judge rightly

concluded that Plaintiff failed to exhaust any of his claims as required by federal

law. See Dkt. No. 37.

       Plaintiff filed an objection to the R&R. See Dkt. No. 44. In his objection,

Plaintiff re‐raises arguments that are addressed adequately and correctly by the

magistrate court in its R&R.1




       1 Plaintiff argues that the Singleton affidavit, Dkt. No. 27‐1, is hearsay. See Dkt.
No. 44, at 11‐12. Assuming arguendo that there is some deficiency in the Singleton
affidavit that renders it inadmissible at trial (something that Defendants do not
concede), the Court can consider the affidavit at this stage of the proceedings because
evidence submitted in connection with summary judgment does not have to be
presented in an admissible form. Critically, this Court may consider the affidavit
because Defendants will be able to present the evidence from the affidavit in admissible
form at trial (e.g., via testimony or through a Rule 803 exception). See Celotex Corp. v.
Catrett, 477 U.S. 317, 325 (1986); Humphreys & Partners Architects, L.P. v. Lessard Design,
Inc., 790 F.3d 532, 538 (4th Cir. 2015); see also Alexander v. CareSource, 576 F.3d 551, 558
(6th Cir. 2009); Jones v. UPS Ground Freight, 683 F.3d 1283, 1294 (11th Cir. 2012) (“The
most obvious way that hearsay testimony can be reduced to admissible form is to have
the hearsay declarant testify directly to the matter at trial”).


                                          ‐ 2 of 4 ‐
     Case 3:19-cv-00006-HTW-LRA Document 45 Filed 10/23/20 Page 3 of 5




      Plaintiff admits that he is not litigating any of the 23 administrative

remedy requests that he filed while incarcerated at FCC Yazoo City. See Dkt.

No. 44, at 10. For this additional reason, dismissal of Plaintiff’s complaint is

proper—as any claim that was not presented for administrative review is

necessarily unexhausted.

      Plaintiff also challenges the R&R because, according to Plaintiff, he

exhausted claims from a different federal prison at a different time. See Dkt.

No. 44, at 7, 14‐15 (citing Exhibits 90‐92, 119, and 122 of his complaint). Such

things are unrelated to his present complaint. As the R&R states, Plaintiff cannot

file a complaint in this Court concerning prison conditions at another facility in

another federal district. See Dkt. No. 37, at 7. Therefore, even if such claims were

exhausted administratively, they are not properly before this Court.

      Plaintiff suggests that he could not exhaust his administrative remedies

because he did not receive timely responses from the reviewers. See Dkt. No. 44,

at 12‐13. This is not an appropriate reason for Plaintiff’s failure to exhaust his

grievances administratively. See Dkt. No. 26‐1 ¶¶ 5‐7 (explaining the BOP’s

administrative remedy program, including the rights that inmates have to




                                       ‐ 3 of 4 ‐
     Case 3:19-cv-00006-HTW-LRA Document 45 Filed 10/23/20 Page 4 of 5




proceed to the next administrative level of review if they do not receive timely

responses to their grievances).

      Plaintiff did not carry his burden as to the FTCA claim, and Defendants

carried their burden with respect to the non‐exhaustion of all other claims. See

Dkt. No 37. Plaintiff’s objections lack merit. Consequently, they should be

overruled.

                                  II. CONCLUSION

      Defendants urge the Court to overrule Plaintiff’s objections, adopt the

report and recommendation of the magistrate judge, and dismiss Plaintiff’s

complaint with prejudice.

                                      Respectfully submitted,

                                      D. MICHAEL HURST, JR.
                                      United States Attorney for the
                                      Southern District of Mississippi

                                        /s/ Jennifer   Case
                                      JENNIFER CASE
                                      Mississippi Bar Number 104238
                                      Assistant United States Attorney
                                      501 E. Court Street, Suite 4.430
                                      Jackson, Mississippi 39201
Dated: October 23, 2020               (601) 965‐4480




                                      ‐ 4 of 4 ‐
     Case 3:19-cv-00006-HTW-LRA Document 45 Filed 10/23/20 Page 5 of 5




                              CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed the foregoing with the

Clerk of the Court using the Electronic Case Filing system (ECF). I certify that a

true copy of the foregoing has been mailed via United States Mail, postage

prepaid, to the pro se Plaintiff as follows:

      Pro Se Plaintiff
      Oscar Stilley
      101 Martin Street
      Fort Smith, AR 72908

Dated: October 23, 2020

                                          /s/ Jennifer   Case
                                        JENNIFER CASE
                                        Assistant United States Attorney




                                        ‐ 1 of 1 ‐
